IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :    No. 100 DB 2020 (No. 84 RST 2020)
                                            :
KALYNA ANN PROCYK                           :    Attorney Registration No. 310002
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       :    (Lehigh County)


                                        ORDER


PER CURIAM


       AND NOW, this 30th day of October, 2020, the Report and Recommendation of

Disciplinary Board Member dated October 23, 2020, is approved and it is ORDERED that

Kalyna Ann Procyk, who has been on Inactive Status, has demonstrated that she has the

moral qualifications, competency and learning in law required for admission to practice in

the Commonwealth, shall be and is, hereby reinstated to active status as a member of

the Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.